PER CURIAM.
We affirm appellant’s conviction. We reverse, however, the imposition of a public defender fee because the trial court failed to advise appellant of his right to contest the amount of the fee. See Mitchell v. State, 640 So.2d 1199 (Fla. 4th DCA 1994). Additionally, the trial court erred when it indicated on the judgment that appellant’s offense of possession of cocaine constituted a second degree felony; this offense is a felony of the third degree. See § 893.13(6)(a), Fla.Stat. (1993). We remand to the trial court with leave to impose a public defender fee upon proper notice to appellant of his right to contest the amount of such fee within thirty days. We further instruct the trial court to correct the judgment as above stated.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, KLEIN and STEVENSON, JJ., concur.